IN THE COURT OF APPEALS OF TENNESSEE
                            AT KNOXVILLE
                                September 23, 2004 Session

      LYDIA ANN BISHOP WATKINS v. WILLIAM C. WATKINS, JR.

                   Appeal from the Chancery Court for Claiborne County
                             No. 14,113  John McAfee, Judge



               No. E2003-03050-COA-R3-CV - FILED DECEMBER 14, 2004



Lydia Ann Bishop Watkins (“Wife”) filed for divorce from William C. Watkins, Jr., (“Husband”)
after thirty-five years of marriage. The Trial Court awarded Wife a divorce and distributed the
marital property. The Trial Court also concluded that Wife was not economically disadvantaged and
refused to award her any alimony. The Trial Court ordered each party to be responsible for his or
her attorney fees. Wife appeals claiming the Trial Court’s distribution of the marital property was
inequitable, the Trial Court erred by not awarding her alimony in futuro, and the Trial Court erred
by not requiring Husband to pay her attorney’s fees. We affirm the judgment of the Trial Court.


                   Tenn. R. App. P. 3 Appeal as of Right; Judgment of the
                        Chancery Court Affirmed; Case Remanded


D. MICHAEL SWINEY , J., delivered the opinion of the court, in which CHARLES D. SUSANO , JR., and
SHARON G. LEE, JJ., joined.


Rebecca A. Bell, Knoxville, Tennessee, for the Appellant Lydia Ann Bishop Watkins.


David H. Stanifer, Tazewell, Tennessee, for the Appellee William C. Watkins, Jr.
                                              OPINION

                                            Background

                This litigation began in March of 2003 when Wife filed a complaint seeking a divorce
from Husband on the ground of adultery. In the alternative, Wife claimed that irreconcilable
differences had arisen between the parties, who had been married for over thirty-five years. The
parties had no minor children when the case was tried. Wife sought a divorce, an equitable division
of the marital property, alimony, and payment of her attorney fees. Husband filed an answer and
counterclaim. Husband denied committing adultery and claimed he was entitled to a divorce based
on Wife’s alleged inappropriate marital conduct. In the alternative, Husband also claimed that
irreconcilable differences had arisen.

               The trial was held in late October and early November of 2003. When the divorce
was granted, both parties were fifty-five years old and in relatively good health. Husband has been
employed with the United States Department of Agriculture (“USDA”) since 1970. Husband has
a high school education and thirty to forty hours of college classes that he “took through my work.”
Husband’s base salary was $53,000, although with overtime he earned in excess of $80,000 in 2002.

               Wife graduated from high school and attended two years of business college. Prior
to moving to Tennessee in 1986, Wife worked approximately thirteen years for a grain elevator
company as a bookkeeper and accountant. In 1986, Husband’s employment required the parties to
move to Tennessee. Approximately six to eight months after moving to Tennessee, the parties
opened a business in Middlesboro, Kentucky, known as First Place Trophies which sold trophies and
provided engraving and screen printing services and the like. Wife worked only at First Place
Trophies for the next seventeen years and continued to work there at the time of trial. Wife was
almost exclusively responsible for running this business on a day to day basis, including hiring and
training new employees, etc.

                The Trial Court awarded Wife a divorce based on Husband’s admitted adultery. The
Trial Court concluded that the contributions of each of the parties to the marriage and acquisition
of assets had been relatively equal. With regard to the property distribution, the Trial Court awarded
Wife the marital residence and all of the equity in the residence, but also held her responsible for the
mortgage. The residence was valued at $130,000 with an outstanding mortgage of 53,972.34,
resulting in a net award to Wife as to the house of $76,027.66. Wife was awarded the household
furnishings which the Trial Court valued at $20,000. The Trial Court also awarded Wife “$11,000
that is in The Farmers and Miners Bank account or which is held in a cashier’s check.” Wife was
awarded her pension plan from a previous employer which would entitle her to receive $125 per
month at retirement. With regard to the parties’ business, the Trial Court determined the business
was worth $425,000, but had debt totaling $200,000, thereby resulting in a net value of $225,000.
The Trial Court determined the business’ liquidated value to be between $125,000 and $150,000.
Wife was awarded the entire interest in the business and likewise was held responsible for the
business debts.


                                                  -2-
                Husband was awarded the entire $50,975 contained in his thrift savings plan and a
Chrysler Sebring valued at $7,500. While Husband is not eligible for social security retirement
benefits, he is eligible when he retires for federal civil service retirement benefits in lieu of social
security. The amount of Husband’s projected future monthly retirement benefit from his civil service
plan is approximately $3,000. The Trial Court determined that the combined present value of
Husband’s thrift account and his civil service retirement was $117,604. Husband was awarded all
of his retirement benefits with one exception. More specifically, the Trial Court stated:

               [I]n order to insure that [Wife] can continue the same insurance
               coverage through [Husband’s] federal employer [Wife] shall be
               awarded only the necessary portion of this retirement plan to insure
               [Wife] will continue to have insurance coverage.

              After distributing the marital property, the Trial Court concluded that Wife was not
economically disadvantaged or otherwise entitled to any alimony. The Trial Court also held that
each party was responsible for his or her own attorney fees.

                Wife appeals raising three issues. First, Wife claims the Trial Court failed to
equitably distribute the marital property. Wife’s second issue is her claim that the Trial Court erred
when it refused to award her alimony. Wife asks this Court to award her alimony in futuro in the
amount of $2,500 per month. Finally, Wife claims the Trial Court erred when it held her responsible
for her own attorney fees.

                                             Discussion

                The factual findings of the Trial Court are accorded a presumption of correctness, and
we will not overturn those factual findings unless the evidence preponderates against them. See
Tenn. R. App. P. 13(d); Bogan v. Bogan, 60 S.W.3d 721, 727 (Tenn. 2001). With respect to legal
issues, our review is conducted “under a pure de novo standard of review, according no deference
to the conclusions of law made by the lower courts.” Southern Constructors, Inc. v. Loudon County
Bd. Of Educ., 58 S.W.3d 706, 710 (Tenn. 2001).

                We first discuss the Trial Court’s division of the marital property. Tenn. Code Ann.
§ 36-4-121(c) requires a trial court to consider all relevant factors when making an equitable
distribution of marital property, including:

               (1) The duration of the marriage;

               (2) The age, physical and mental health, vocational skills,
               employability, earning capacity, estate, financial liabilities and
               financial needs of each of the parties;




                                                  -3-
               (3) The tangible or intangible contribution by one (1) party to the
               education, training or increased earning power of the other party;

               (4) The relative ability of each party for future acquisitions of capital
               assets and income;

               (5) The contribution of each party to the acquisition, preservation,
               appreciation, depreciation or dissipation of the marital or separate
               property, including the contribution of a party to the marriage as
               homemaker, wage earner or parent, with the contribution of a party
               as homemaker or wage earner to be given the same weight if each
               party has fulfilled its role;

               (6) The value of the separate property of each party;

               (7) The estate of each party at the time of the marriage;

               (8) The economic circumstances of each party at the time the
               division of property is to become effective;

               (9) The tax consequences to each party, costs associated with the
               reasonably foreseeable sale of the asset, and other reasonably
               foreseeable expenses associated with the asset;

               (10) The amount of social security benefits available to each spouse;
               and

               (11) Such other factors as are necessary to consider the equities
               between the parties.

               A trial court has wide discretion in dividing the interest of the parties in marital
property. Barnhill v. Barnhill, 826 S.W.2d 443, 449 (Tenn. Ct. App. 1991). As noted by this Court
in King v. King, when dividing marital property:

               The trial court’s goal in every divorce case is to divide the parties’
               marital estate in a just and equitable manner. The division of the
               estate is not rendered inequitable simply because it is not
               mathematically equal, Cohen v. Cohen, 937 S.W.2d 823, 832 (Tenn.
               1996); Ellis v. Ellis, 748 S.W.2d 424, 427 (Tenn. 1988), or because
               each party did not receive a share of every item of marital property.
               Brown v. Brown, 913 S.W.2d [163] at 168. . . . In the final analysis,
               the justness of a particular division of the marital property and



                                                 -4-
               allocation of marital debt depends on its final results. See Thompson
               v. Thompson, 797 S.W.2d 599, 604 (Tenn. App. 1990).

King v. King, 986 S.W.2d 216, 219 (Tenn. Ct. App. 1998) (quoting Roseberry v. Roseberry, No.
03A01-9706-CH-00237, 1998 Tenn. App. LEXIS 100, at *11-12 (Tenn. Ct. App. Feb. 9, 1998), no
appl. perm. appeal filed).

                As noted previously, the Trial Court found the business to have a net value of
$225,000, and a liquidated value between $125,000 and $150,000. The primary disagreement
between the parties is whether these values assigned by the Trial Court included the $200,000 debt
of the business. Husband claims that these values encompassed the debt, so the business was a net
asset to Wife in the stated amounts. Wife, however, claims that the values assigned by the Trial
Court do not take into account the debt. Wife claims the $200,000 in debt should be subtracted from
the values assigned by the Trial Court, resulting in the net value of the business being only $25,000,
and its liquidated value being a net liability of between $50,000 to $75,000.

                The current value of the marital property awarded to Husband is $125,104. This
figure is arrived at simply by adding the current value of his retirement plans ($117,604) and the car
($7,500). If Husband is correct that the Trial Court included the business debt when assigning values
to the business, Wife’s property award would include: the net value of the business ($225,000), the
net value of the marital residence ($76,027.66), the household furnishings ($20,000), and the
$11,000, all of which totals $332,027.66. If we accept Husband’s argument that the Trial Court
considered the debt when valuing the business, and we consider the liquidated value of the business
as opposed to its net value, then Wife’s property award would be between $232,027.66 and
$257,027.66. We note that these totals do not include two items. First, they do not include a current
value for Wife’s pension from her previous employer as no such value was assigned to that asset by
the Trial Court. Second, they do not take into account any social security retirement that Wife may
receive. For the past two years Wife paid into the social security retirement system via withholdings
from her paychecks from the business. There was no testimony at trial regarding the current value
of Wife’s social security retirement benefits, if any, or the amount Wife could expect to receive at
retirement. We emphasize this point because Husband’s civil service retirement is a benefit he will
receive in lieu of social security retirement and was the largest component of his property award.
As Husband’s civil service retirement is properly considered in determining his overall property
award, it is only fair to consider Wife’s social security retirement as well.

               If Wife is correct in her argument that the Trial Court did not take into account the
business debt when assigning the values to the business, then the overall property distribution is
dramatically different. While Husband’s overall award would remain the same, i.e., $125,104,
Wife’s total award would be reduced by $200,000. Thus, if Wife’s argument is correct, when
considering the overall net value of the business, her award would total $132,027.66. When
considering the liquidated value of the business, Wife’s total would be reduced further to between
$32,027.66 and $57,027.66. Relying on these figures, Wife claims the overall property distribution
was inequitable.


                                                 -5-
                 In support of her argument that the Trial Court did not take into account the business
debt, Wife filed a Motion to Consider Post Judgment Facts with this Court. In this motion, Wife
claims that on April 22, 2004, she sold the business for $183,000, but the purchaser did not assume
any of the $200,000 debt for which Wife remains responsible.1 In other words, Wife claims to have
sold the business for a net loss of $17,000. Based on this sale price, Wife argues that the Trial Court
simply could not have included the business debt when it was assigning values to the business. We
reject this argument for two primary reasons. First, Wife has offered no evidence that the sale was
commercially reasonable. Second, at trial Wife testified that the gross sales for the business in 2002
were $425,721, and Wife entered into evidence the business tax return verifying this amount. The
sales in 2002, therefore, averaged a little over $35,475 per month. Wife was running the business
at the time of trial on November 3, 2003, when she was awarded the entire interest in the business.
Wife testified at trial that the inventory in the store as of three weeks prior to the trial was
$282,717.48, which represented the cost of the inventory, as opposed to its retail value. At that same
time there was $200,000 in debt. Wife sold the business 5 ½ months after the trial. If business sales
in late 2003 and early 2004 were roughly the same as they were in 2002, Wife would have had gross
sales totaling over $195,000 in those five and one-half months after the trial and before the sale. In
her Motion to Consider Post Judgment Facts, Wife makes absolutely no mention of what happened
to the money, if any, generated from post-trial sales up until the time the business was sold. We do
not know if Wife kept these funds or what happened to this money. Since Wife claims the business
debt remained the same throughout this 5 ½ month period, all we do know is that Wife did not use
these funds to pay off any of the $200,000 debt. As these “facts” are not of the type appropriate to
be considered as post judgment facts, we deny Wife’s Motion to Consider Post Judgment Facts.

                We now undertake to determine whether the values assigned to the business by the
Trial Court included the $200,000 debt. As mentioned above, Wife testified at trial, before she knew
who would receive the business in the property division, that the cost of the inventory in the business
was $282,717.48. Wife also testified that the equipment in the business was worth over $70,000,
and she believed the value of the goodwill to be $50,000. This information was relied upon by
Ralph Carter (“Carter”), a certified public accountant and the only expert witness to testify at trial.
According to Carter, the business had $282,717 in inventory, $70,770 in equipment and fixtures,
$14,500 in accounts receivable, goodwill worth $50,000, cash in the amount of $4,000, and a pick-up
truck worth $4,000, thereby resulting in gross assets totaling $425,987. According to Carter, the
business also had $200,000 in corresponding debt, resulting in a net value of $225,987, “to be exact.”
Based on Wife’s testimony and that of Carter, it is abundantly clear to this Court that the Trial Court
considered the business debt when it determined that the business had a net value of $225,000, and
a liquidated value of $125,000 to $150,000.

                 Because we conclude that the business debt clearly was considered by the Trial Court,
it necessarily follows that when using the net value of the business, the Trial Court’s overall property
distribution to Wife totaled $332,027.66, and the overall property distribution to Husband totaled


         1
           The actual sale price was $175,000, but W ife was permitted by the contract to collect approximately $8,000
in outstanding accounts receivable.

                                                         -6-
$125,104. From a percentage standpoint, Wife was awarded 72.6% of the marital property, and
Husband was awarded the remaining 27.4%. If we utilize the liquidated value of the business instead
of the net value, Wife’s total award is between $232,027.66 and $257,027.66, which equates to
between 65% and 67.3% of the total property.

                When making the property distribution, the Trial Court discussed all of the relevant
factors contained in Tenn. Code Ann. § 36-4-121(c). One of the many factors to be considered is
the overall health of the parties. At trial, Wife claimed that due to her age (55) and her health, she
no longer was able to run the business and intended to sell it. It is for this reason that the parties and
the Trial Court discussed both the business’ net value as well as its liquidated value. Wife testified
that she has lymphedema, a condition which affects her lower extremities. Wife sought to admit into
evidence a letter by a physical therapist discussing Wife’s current condition. Husband’s counsel did
not object to the admission of this document, stating “[r]eally the letter helps our position.” Because
there was no objection, the Trial Court allowed the letter to be admitted, notwithstanding the Trial
Court’s concern over its admissibility under the Tennessee Rules of Evidence. In any event, when
discussing Wife’s medical condition, the Trial Court stated as follows:

                [T]he Court is not going to give a tremendous amount of weight to
                that document. [It would be] different if you had a doctor or the
                deposition of a doctor or something along those lines. Apparently
                [Wife] has some difficulties, obviously she’s testified to that, but
                she’s had those difficulties prior, way before she even got into this
                business. I did make a note at least during the operation of the
                business she can find time to sit down .…

In short, the Trial Court found that Wife’s health was not such that she could not continue to operate
the business successfully, and we hold that the preponderance of the evidence does not weigh against
this finding.

                After considering the Trial Court’s overall property distribution in light of the various
factors set forth in Tenn. Code Ann. § 36-4-121(c), we are unable to conclude that the property
distribution was inequitable or that the Trial Court otherwise abused its discretion when distributing
the parties’ marital property. We affirm the Trial Court’s distribution of the marital property.

                 We next address whether the Trial Court erred when it refused to award Wife
alimony. Because the amount of alimony to be awarded, if any, is within the sound discretion of the
trial court in light of the particular circumstances of the case, appellate courts will not alter such
awards absent an abuse of discretion. Lindsey v. Lindsey, 976 S.W.2d 175, 180 (Tenn. Ct. App.
1997). The factors to be considered in deciding whether to award alimony are contained in Tenn.
Code Ann. § 36-5-101(d)(1)(E) and include:




                                                   -7-
              (i) The relative earning capacity, obligations, needs, and financial
              resources of each party including income from pension, profit sharing
              or retirement plans and all other sources;

              (ii) The relative education and training of each party, the ability and
              opportunity of each party to secure such education and training, and
              the necessity of a party to secure further education and training to
              improve such party's earning capacity to a reasonable level;

              (iii) The duration of the marriage;

              (iv) The age and mental condition of each party;

              (v) The physical condition of each party, including, but not limited
              to, physical disability or incapacity due to a chronic debilitating
              disease;

              (vi) The extent to which it would be undesirable for a party to seek
              employment outside the home because such party will be custodian
              of a minor child of the marriage;

              (vii) The separate assets of each party, both real and personal,
              tangible and intangible;

              (viii) The provisions made with regard to the marital property as
              defined in § 36-4-121;

              (ix) The standard of living of the parties established during the
              marriage;

              (x) The extent to which each party has made such tangible and
              intangible contributions to the marriage as monetary and homemaker
              contributions, and tangible and intangible contributions by a party to
              the education, training or increased earning power of the other party;

              (xi) The relative fault of the parties in cases where the court, in its
              discretion, deems it appropriate to do so; and

              (xii) Such other factors, including the tax consequences to each
              party, as are necessary to consider the equities between the parties.

              In addition to the foregoing, Tenn. Code Ann. § 36-5-101(d)(1)(B) & (C)(Supp. 2004)
recently was amended and now provides as follows:


                                               -8-
                     (B) The general assembly finds that the contributions to the
              marriage as homemaker or parent are of equal dignity and importance
              as economic contributions to the marriage. Further, where one (1)
              spouse suffers economic detriment for the benefit of the marriage, the
              general assembly finds that the economically disadvantaged spouse's
              standard of living after the divorce should be reasonably comparable
              to the standard of living enjoyed during the marriage or to the
              post-divorce standard of living expected to be available to the other
              spouse, considering the relevant statutory factors and the equities
              between the parties.

                      (C) It is the intent of the general assembly that a spouse who
              is economically disadvantaged relative to the other spouse, be
              rehabilitated whenever possible by the granting of an order for
              payment of rehabilitative, temporary support and maintenance. To be
              rehabilitated means to achieve, with reasonable effort, an earning
              capacity that will permit the economically disadvantaged spouse's
              standard of living after the divorce to be reasonably comparable to the
              standard of living enjoyed during the marriage, or to the post-divorce
              standard of living expected to be available to the other spouse,
              considering the relevant statutory factors and the equities between the
              parties. Where there is relative economic disadvantage and
              rehabilitation is not feasible in consideration of all relevant factors,
              including those set out in this subsection (d), the court may grant an
              order for payment of support and maintenance on a long-term basis
              or until the death or remarriage of the recipient except as otherwise
              provided in subdivision (a)(3). An award of periodic alimony may be
              made either in addition to a rehabilitation award, where a spouse may
              be partially rehabilitated as defined in this subdivision (d)(1)(C), or
              instead of a rehabilitation award, where rehabilitation is not feasible.
              When appropriate, the court may also award transitional alimony as
              provided in subdivision (d)(1)(D).

                  When reviewing a trial court’s decision regarding alimony, we usually begin by
examining the income and expenses of the parties. As noted previously, Husband’s base annual
income was $53,000, but with overtime he has earned as much as $80,000. At trial, Wife filed an
“Affidavit of Lydia Ann Bishop Watkins’ Monthly Expenses and Salary as Evidence in Demand for
Alimony.” This affidavit shows monthly expenses of approximately $3,200, not including Wife’s
attorney fees. Wife admitted, however, that some portion of the expenses in the affidavit were
related to the business and were not her personal expenses. Oddly enough, and notwithstanding the
title of the affidavit, Wife did not include the amount of her monthly income in this affidavit.




                                                -9-
                Wife’s 2002 income tax return showed gross income of $37,000. Wife testified that
she learned in July of 2001 that Husband was having an affair. Approximately one month later, Wife
began drawing paychecks from the business in the weekly amount of $1,200, “before taxes.” The
following is a small portion of Wife’s cross-examination at trial:

               Q.      So for 2002 the entire year at $1,200 a week is $66,400 for
               that year, is that correct?

               A.      If you says it is. I don’t have my calculator, but I am going to
               say that is.

               Q.     And you have represented to the Court in 2002 … [t]hat you
               paid yourself $37,000; is that correct?

               A.     Whatever my W-2 is what I am basing that on, but you
               remember I did not always write myself a paycheck every week.…
               All I would be able to do and tell you the truth is look at my ledgers
               that my bookkeeper has and tell you the exact dates that I wrote those
               checks. I mean, I can’t – how do you expect me to remember two
               years ago?

                After this discussion, the Trial Court understandably was confused as to how much
Wife actually was earning and instructed the attorneys to clear this matter up. When Wife was asked
to be more detailed, she testified that she wrote herself checks in the amount of $1,200 per week
75% of the time, or 39 weeks out of the year. Thus, based on Wife’s own testimony, the Trial Court
specifically found that Wife’s annual income for the past two years actually was “$46,800 before
taxes.”

              During closing arguments, Wife’s counsel indicated that Wife wanted to sell the
business and that she also wanted alimony in the amount of $2,500 per month because she was
economically disadvantaged. The following discussion then took place:

               THE COURT: She’s pulled $1,200 a week for 75 percent of the time
               just based on her testimony alone which equated to [almost] $50,000
               last year. Now how is it that she’s economically disadvantaged?

               MS. BELL: Well, if Your Honor does [order the parties to] sell the
               business she’s not going to have any employment ….

               THE COURT: That makes no sense to me.…

               MS. BELL: [S]he’s 55 years old, this is the time she should be
               retiring, should be kicking back and living the good life basically.…


                                                -10-
               THE COURT: [S]he’s been in this business for 17 years.… She
               appears to be a very savvy lady, your client. She’s very bright. She’s
               very intelligent and a very good business woman.… I think she’s a
               very good business woman and I don’t understand the theory behind
               liquidating the business.

               The Trial Court clearly was troubled by Wife’s position that she wanted the business
sold, which would eliminate her $46,800 in annual income, and at the same time be awarded $2,500
per month in alimony so she could pay her basic bills. According to the Trial Court, “It’s sort of like
you want your cake and [to] eat it too, saying, Well, let’s just liquidate it and let’s knock him in the
head and take half his retirement and everything else.” The Trial Court specifically found that
Wife’s current income from the business was sufficient to pay her monthly expenses.

                 Counsel for Husband phrased this issue before the Trial Court as follows: “Can you
quit a job to draw alimony?” Certainly, no one would argue that Husband could quit his job where
he has worked for over 30 years and demand Wife pay him alimony. Wife and Husband both had
jobs. While we understand Wife’s wish to retire from her job and have Husband fund her retirement
by paying her alimony while he continues to work at his job, this Court, as did the Trial Court, finds
no reason under the statute or case law to grant this wish. The reality of the situation is that neither
party will be retiring or “kicking back and living the good life.” Because the Trial Court concluded
that Wife’s physical condition did not prevent her from operating the business, a conclusion we have
affirmed, the Trial Court acted well within its discretion when it considered Wife to have an annual
income of $46,800 when it was in the process of determining whether alimony should be awarded
to Wife.

                 We can summarize the basic facts after the property distribution as follows: Husband
is 55, has an annual income of $53,000 to $80,000, and property valued at $125,104, most of which
is his federal civil service retirement and cannot be liquidated. Wife is 55, has a business with a net
value of $225,000 which enables her to earn an annual income of $46,800, other assets totaling
$107,027.66, a pension from her previous employer worth $125 per month at retirement, and social
security retirement valued at some unknown amount. It is likely that neither of these parties will
enjoy the standard of living that they enjoyed while married, which is often what happens after a
divorce. See, e.g., Robertson v. Robertson, 76 S.W.3d 337, 340 (Tenn. 2002) (“The parties' incomes
and assets will not always be sufficient for them to achieve the same standard of living after divorce
that they enjoyed during the marriage. See Crabtree, 16 S.W.3d at 359-60.”). In light of these facts,
we cannot conclude that the Trial Court abused its discretion when it found Wife was not
economically disadvantaged as compared to Husband. We do not believe Wife is economically
disadvantaged as compared to Husband simply because he earns somewhat more money than she
does. The income disparity is not so significant that he can be expected to enjoy a higher standard
of living than she will. This is even more apparent when considering that Wife was awarded the
marital residence and all of the equity in that property, as well as the vast majority of the household
furnishings. Husband had no cash from the sale of the marital residence to use in purchasing a new
home, and very little, if any, of the parties’ household furnishings to put in a home should he


                                                 -11-
purchase one. Husband would have to incur a significant amount of debt just to be able to live in
a house equivalent to the house Wife was awarded, and he then would have to incur additional
expense to have it furnished. Wife, obviously, will not have to do this.

               After considering all of the relevant factors and reviewing the finding and reasoning
of the Trial Court in detail, we conclude that the evidence does not preponderate against the Trial
Court’s relevant findings and that the Trial Court did not abuse its discretion when it refused to
award Wife any alimony. Having found no abuse of discretion or other error by the Trial Court, we
affirm the Trial Court’s refusal to award Wife alimony.

                The final issue is Wife’s claim that the Trial Court erred when it required her to pay
her own attorney fees. Attorney fee awards are treated as alimony. Gilliam v. Gilliam, 776 S.W.2d
81, 86 (Tenn. Ct. App. 1988). In determining whether to award attorney fees, a trial court should
consider the relevant factors set forth in Tenn. Code Ann. § 36-5-101(d)(1)(E), supra. Awards of
attorney fees are within the sound discretion of the trial court, and will not be disturbed on appeal
unless the evidence preponderates against the award. Kincaid v. Kincaid, 912 S.W.2d 140, 144
(Tenn. Ct. App. 1995). After considering all of the relevant factors, including Wife’s need and
Husband’s ability to pay, we conclude the Trial Court did not err in requiring each party to pay his
or her own attorney fees.

                                            Conclusion

               The judgment of the Trial Court is affirmed and this cause is remanded to the Trial
Court for collection of the costs below. Costs on appeal are assessed against the Appellant, Lydia
Ann Bishop Watkins, and her surety.




                                                       ____________________________________
                                                       D. MICHAEL SWINEY, JUDGE




                                                -12-